Citation Nr: 1112129	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-39 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease, evaluated as 20 percent prior to April 16, 2008.

2.  Entitlement to an increased rating for lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease, evaluated as 40 percent from April 16, 2008.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for migraines as secondary to the service-connected lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

When the case was last before the Board in June 2009, the issue of entitlement to service connection for cervical spine disability was reopened and remanded, and the issues of entitlement to an increased rating for a lumbar spine disability and entitlement to service connection for migraines were remanded.  The Board also denied service connection for gastroesophageal reflux disease in its June 2009 decision.

The issues of entitlement to service connection for cervical spine disability, entitlement to service connection for migraines, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  For the period prior to April 16, 2008, the Veteran's lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease was manifested by flexion to greater than 30 degrees; there is no evidence of incapacitating episodes or neurological impairment.

2.  For the period beginning on April 16, 2008, the Veteran's lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease was manifested by forward flexion to 30 degrees or less; there is no evidence of ankylosis of the spine, incapacitating episodes or neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess 20 percent for lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease for the period prior to April 16, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a rating in excess 40 percent for lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease for the period beginning on April 16, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in November 2004, May 2008, August 2009, and October 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the January and March 2008 notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the increased rating claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's increased rating claims were readjudicated by the RO in September 2010, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45 (2009).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the time period prior to April 16, 2008, the Veteran's lumbar spine disability was rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  For the time period beginning on April 16, 2008, the disability is rated as 40 percent disabling under the same diagnostic code.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  In pertinent part Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  

In rating intervertebral disc syndrome based on incapacitating episodes, with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The medical evidence of record includes a December 2004 VA examination report which notes that the Veteran stated that he quit his job 11 weeks earlier because of his medical and physical conditions.  Physical examination revealed a loss of lordosis, 20 degrees of lateral flexion (bilaterally), 30 degrees of extension, 80 degrees of forward flexion, and 30 degrees of rotation bilaterally, all without pain.  Heel and toe gait were normal and the Veteran walked without a limp.  Straight leg raise was negative.  Deep tendon reflexes were 3/4 at the knee and ankle.  Strength in the lower extremities is 5/5.  The impression as mild degenerative changes of the low facet joints.

A January 2005 VA treatment record shows that the lumbar spine was not tender, but there was decreased range of motion on forward flexion and lateral bending.  Deep tendon reflexes were 2+.  The assessment was chronic low back pain secondary to muscle tightness and spasms.  

In August 2005 the Veteran experienced an acute back injury, which resulted in diffuse spinal stenosis and minimal disc bulges at L3-4 and L4-5.  Physical therapy was suggested, but the Veteran stated that he does not have time for it.  

A September 2006 VA treatment record indicates that the Veteran had chronic low back pain with no radiation of pain or numbness.  

The report of an April 16, 2008 VA examination notes that the Veteran has daily back pain with radicular symptoms into the right thigh.  There is no numbness but he has occasional urinary leakage.  His legs are weak and generally range of motion is reduced.  Repetitive movement increases the pain.  He uses a brace and a cane occasionally.  He has pain with dressing and tying his shoes.  Flare-ups occur without precipitating factors, and cause sudden increased pain with increased loss of motion.  He treats flare-ups with rest and medication, and usually is better in two or three days. 

Physical examination on April 16, 2008 showed normal appearing back.  There was mild lower lumbar tenderness to percussion.  There was no frank muscular spasm.  There was pain over both sacroiliac joints.  There was also pain on movement and increased pain on repetitive movement, without additional motion loss.  Active and passive range of motion revealed zero to 20 degrees of forward flexion and five degrees of extension.  Lateral bending was to 15 degrees and rotation was to 15 degrees in both directions.  Deep tendon reflexes were equal at the knees and ankles.  Motor strength testing showed quadriceps and anterior tibia group to be 5/5.  Sensation was intact.  There was no atrophy.  The diagnosis revealed degenerative joint disease with spinal stenosis and chronic pain of the lumbar spine.  X-rays confirmed degenerative disease.  During a flare-up of pain, the examiner expected additional motion loss of 10 degrees in forward flexion without weakness or incoordination.  

A June 2008 VA treatment record indicates that the Veteran has bouts of back pain which are manifested by extreme pain and pain down the back of the legs with any activity or movement.  The bouts usually resolve to baseline in seven to 10 days.  The current episode of back pain has been going on for 15 days.  It was noted that the Veteran has a long-standing problem with urinary incontinence that is not new, and is not worse with this episode of increased low back pain.  

A March 2010 VA examination report notes that the Veteran used a cane for ambulation.  He also had a fabric-type back support.  He could toe walk, although he was a bit unsteady.  He could also rock back on his heels and take a step or two on his heels.  He had no deep pain on lifting the skin and fat off the lower back.  There also did not seem to be any muscle spasm of the lower back.  The spinous processes were nontender.  Flexion was to 28 degrees.  Extension was to 25 degrees.  Lateral bending to the left was 23 degrees and 24 to the right.  Rotation to the left was 80 degrees and rotation to the right was 80 degrees.  After three repetitions, range of motion decreased to 26 degrees flexion, 24 degrees extension, 20 degrees left tilting, 22 degrees right tilting, 78 degrees rotation on the left, and 76 degrees rotation to the right.  There was good motor power in both legs, and in ankle dorsiflexion and plantar flexion.  The patellar and Achilles reflexes were each 3+.

MRI films showed the only abnormality to be an annular defect at L4-5 with a mild central disc protrusion and no disc rupture or fragmentation.  No arthritis or spurring was noted.  The examiner stated that the Veteran has no symptoms of any peripheral nerve issues, and examination does not reveal any peripheral nerve abnormalities.  Motor and sensory examinations in all extremities were normal.  The examiner stated that the findings on examination do not substantiate the amount of subjective complaints.  The examiner did not detect any spinal stenosis, severe arthritis, severe disc disease, or disc bulges.  The lumbar spine examination was essentially normal.

After review of the medical evidence, the Board finds that the Veteran's lumbar spine disability is appropriately rated as 20 percent disabling prior to April 16, 2008, and as 40 percent disabling beginning on that date.  In this regard, the Board notes that forward flexion was to 80 degrees in December 2004.  Although in January 2005 it was shown that he had decreased range of motion, it was not until April 16, 2008, that the severity of the loss of flexion was demonstrated.  Additionally, during the time period prior to April 16, 2008, the Veteran's VA treatment records do not reflect that the Veteran sought much treatment for his back disability except for his acute injury in April 2005, and there is absolutely no medical evidence for this time period showing forward flexion to 30 degrees or less, or ankylosis of the spine.  Importantly, even considering additional loss of motion due to flare-ups or based upon repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination, the Veteran's forward flexion would not fall from 80 degrees to less than 30 degrees.  As such, the currently assigned 20 percent rating for this time period is appropriate.

For the period beginning on April 16, 2008, the Board finds that a rating in excess of 40 percent is not warranted.  In this regard, there is no evidence of ankylosis the spine whatsoever.  Although at the April 16, 2008 VA examination, forward flexion was to 20 degrees, and with flare-ups, it was noted to be only 10 degrees, the Veteran's spine is not ankylosed.  He still retains useful motion of the spine.  In fact, at the March 2010 VA examination, the examiner felt that the subjective complaints of pain far outweighed the objective evidence to support it.  The examination of the back was essentially normal, and forward flexion of the spine at that time was to 26 degrees, at worst (on repetitive motion).  As such, without a finding of ankylosis, and with range of motion falling squarely within the criteria for a 40 percent rating for this time period, even considering additional loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination, the Board finds that the 40 percent rating currently assigned is appropriate for this time period.

With respect to incapacitating episodes, the Board finds that a higher rating for the lumbar spine disability is unwarranted at any time during the appeal period based upon bed rest prescribed by a physician.  Notably, the record does not show, nor does the Veteran contend, that he was prescribed bed rest by a physician for any amount of time during the appeal period.  The record does reflect that the Veteran has had flare-ups that limit his movement; however, bed rest has never been prescribed by a physician.  Therefore, a higher rating based upon incapacitating episodes is not warranted.

Additionally, there is no evidence of any neurological component of the Veteran's lumbar spine disability.  In this regard, although he has complained of radiating pain, sensory examination, muscle examination, and motor strength examination have all been normal throughout the appeal period.  The Veteran has never had diminished sensory examination, there has never been any muscle atrophy, and motor strength has been good to full on all occasions.  No neurological diagnosis has ever been made.  Specifically, at the March 2010 VA examination, the examiner stated that there was no peripheral nerve involvement from the lumbar spine disability, and the lower extremities were normal in this respect.  As such, a higher or separate rating is not warranted based upon a neurological component of the lumbar spine disability.  It is also noted that the Veteran's urinary symptoms are related to his prostate problems.

In reaching the decisions above regarding the increased rating claims for the separate time periods, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether a higher rating for this disability might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the currently assigned ratings for the specific time periods are appropriate.  The benefit of the doubt has been given to the Veteran in making the decisions.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's lumbar spine disability.  The Veteran's discrete manifestations of the service-connected disability are contemplated in the rating criteria.  Before 2008, the Veteran's disability picture was not productive of flexion limited to 30 degrees or any other increased impairment.  Since 2008 the Veteran's disability picture has not been productive of anklyosis or any physician-prescribed incapacitating episodes.  As such, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to an increased rating for lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease, evaluated as 20 percent prior to April 16, 2008, is denied.

Entitlement to an increased rating for lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease, evaluated as 40 percent from April 16, 2008, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the service connection claims for a cervical spine disability and migraine headaches, the Board notes that the June 2009 remand instructed the RO to schedule VA examinations in order to, inter alia, determine whether the Veteran's migraines are caused by, due to, or aggravated by his service-connected lumbar spine disability.  Unfortunately, the March 2010 VA examinations do not contain such an opinion.  Instead, the VA examiner provided an opinion regarding the correlation between the headaches and the cervical spine disability.

Additionally, the June 2009 remand instructed the RO to readjudicate the Veteran's claims by evaluating all evidence obtained after the November 2008 supplemental statement of the case was issued.  Unfortunately, the RO did not readjudicate these two service connection issues (cervical spine disability and migraine headaches).  Specifically, the September 2010 supplemental statement of the case does not include any discussion or findings related to these issues.  

Therefore, the AOJ did not accomplish the objectives set forth in prior Board remands.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

The Board finds the evidence of record has raised the issue of entitlement to a TDIU.  With regard to a TDIU, the Board notes that the RO has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the initial rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Because entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

Therefore, first, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Second, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  

In addition, send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i. 

2.  Obtain copies of the Veteran's treatment records from the VA Medical Center in Portland, Oregon, for the period dating from October 2008 to the present.

3.  Return the claims file to the March 2010 VA examiner and request that he provide an opinion regarding whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's migraine headaches are caused by, proximately due to, or aggravated by the Veteran's service-connected lumbar spine disability.  

If the examiner finds that the migraine headaches are aggravated by the service-connected lumbar spine disability, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the March 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

4.  After completing any additionally indicated development, readjudicate the service connection claims and adjudicate the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


